Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an Examiner's statement of reasons for allowance: 
The prior art of record fails to fairly, teach, show or suggest, by either anticipating or rendering obvious, the invention as set forth in the claims of the instant application.  
Furthermore, an update of a search previously made does not detect the combined claimed elements as set forth in the pending claims.  Additionally, the reasons for allowance of the claims over the prior art of record is believed to be clear from the prosecution history taken as a whole.  
The Applicant has overcome all rejections and/or objections as set forth in the most recent Office action, mailed on November 16, 2021.
After further consideration of the applied art as set forth in the Non-Final office action mailed on November 16, 2021 (and other art made of record), the Examiner has been persuaded by the Applicant's arguments (in conjunction with the amended independent claim 1) as presented at pages 4-5 of the Response filed on February 4, 2022.
The Examiner has further conducted an updated search, based upon the amendments presented in the Response filed on February 4, 2022, and has determined that no new art would either anticipate or render obvious the invention as now claimed (alone or in combination). Furthermore, the Examiner has thoroughly reviewed the art previously made of record, and has 
Additionally, dependent claims 2-8 have been allowed, due to the allowability of the independent claim 1, from which they depend.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William J Klimowicz whose telephone number is (571)272-7577. The examiner can normally be reached Monday-Thursday, 8:00AM-6PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/WILLIAM J KLIMOWICZ/            Primary Examiner, Art Unit 2688